Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending, claims 1, 5, and 10 are amended, and claims 11 and 12 are new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 727,251) in view of Cai (U.S. 6,399,924) 
With respect to claim 1, Allen discloses cover placed for a stove top (figure 1) comprising: a plurality of sections (figure 3 discloses two sections separated by the different under ridge sets of 9, noted both sets ending at ends 11, lines 23-30 disclose that it further includes removable sections), each section being configured to cover a respective portion of the stove top (as the sections together cover the whole stove top) composed of a fire-resistant material (page 1, line 62-65, using any suitable fireproof material, fireproof being more narrow that fire-resistant), wherein each section comprises:
a top layer (figure 7, #6a) comprising a first plurality of cutouts (cutouts of 7) and 

a middle layer 69) comprising a third plurality of cutouts (forming 7), wherein the middle layer is disposed in between a bottom surface of the top layer and a top surface of the bottom layer (see figure 7);
wherein the first plurality of cutouts is disposed over the second plurality of cutouts (figures 1 and 7), wherein the second plurality of cutouts is disposed over the third plurality of cutouts (see figures 1 and 7, as the three layers combined formed the cutouts and thus each layer together has cut outs 7);
wherein the second plurality of ridges comprises a first arrangement of ridges and a second arrangement of ridges (figure 3, the two noted arrangements separated at 11; and
wherein the stove top comprises burners (figure 1 where 7 is)) and a housing unit (1).
However, Allen fails to disclose the sections being discrete sections separate from each other, a first plurality of ridges, and a first plurality of valleys wherein the first plurality of ridges and valleys are disposed on a top surface of the top layer; wherein the first plurality of ridges comprises a first arrangement of ridges and a second arrangement of ridges and each ridge of the first plurality of ridges surrounds a respect valley of the first plurality of valleys; or that the fire-resistant material is a polymer.  
Cai, discloses a plurality of ridges on a top surface, see figure 9 ridges formed at as the side walls of 16 forming the openings in which 63 is placed, noted having an outer ridge going up from 24 to the plane of 16 and an inner ridge about 23 as the noted drip pans of 63 then form a valley between the ridges , which allow for the collection and preventing of spilling from the cooktop to the non-cooktop surface (abstract), further noting the use of Teflon on the device as the plate structure of 12 (column 7 rows 43-50) where Teflon is noted being heat-resistant and discloses as being non-sticky to facilitate the cleaning of the food/liquid from the cooktop device (column 5 rows 47-51). Furthermore, Cai discloses, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ridges (noting each section has 4 ridges, as each burner has an inner ridge and an outer ridge which the valley is formed therein, and then the inner hole 24 which allows the burner to pass through) and the use of Teflon as disclosed by Cai into the structure of Allen, such a combination allows Allen to have a boarder about it to prevent spilling from the cooktop as well as a non-sticky heat resistant surface which is easy to clean. Furthermore, including the two discrete sections of Cai, allowing for easier storage and transportation. 
With respect to claim 2, Allen as modified discloses the first plurality of cutouts and the second plurality of cutouts are configured to fit around the burners of the stove top (as seen in figure 1).
With respect to claim 3, Allen as modified discloses the bottom layer is configured to contact the housing unit (figure 1).
With respect to claim 4, Allen as modified discloses the fire-resistant polymer is polytetrafluoroethylene (PTFE) (Cai discloses PTFE which is Teflon).
With respect to claim 5, Allen as modified discloses the second plurality of ridges are pliable, such that the bottom layer, the middle layer, and the top layer are configured to adopt to uneven surfaces of the housing unit (as disclosed in figure 1, the three layers are cut to be adopted to the uneven top surface of the housing unit about its edge,  with respect to specific pliability, Cai discloses a mat which is rollable (and thus pliable), see figure 3e, to allow for easy storage, and by using the material of Cai and looking at their figure 3c, it is obvious in the material combination the entire mat is “pliable” including the bottom ridges made of the same material of the mat of Allen which was modified).

With respect to claim 7, Allen as modified discloses the second plurality of ridges dissipates heat in contact with the plurality of sections (page 2 lines 48-55, the noted airflow about ribs 9 allows free circulation of air and thus allows for the movement of heat away via convection).
With respect to claim 8, Allen as modified discloses the first and second arrangements of ridges of the top layer are configured to sequester items within the first and second arrangements of ridges of the top layer (as the four noted ridges of Cai in each of the two discrete sections sequester items within those ridges, being what is a built-in drip pan)
With respect to claim 9, Allen as modified discloses the items comprise liquid and food (being the cooking items with food and water in them used/heated in combination with the stovetop, i.e. if someone sets a pot on the top of the device, the ridges would prevent the pot from shifting off the stovetop).
With respect to claim 10, Allen as modified discloses the polymer is absent of perfluorooctanoic acid (PFOA) (as the noted material is Teflon, which is noted by Cai being heat resistant and does not having any PFOA, as is well known that PFOA is no longer used in Teflon being a cancer-causing agent).
With respect to claim 11, Allen as modified discloses the respective top layers of each section are on the same level as each other when placed on the stove top (see Cai figure 8b).
With respect to claim 12, Allen as modified discloses at least some of the distinct sections partially overlap one another to fully cover the stovetop (see Cai figures 8-8b as a part of one overlaps a part of the other to become flush). 
Response to Arguments/Amendments
	The Amendment filed (12/28/2021) has been entered. Currently claims 1-12 are pending, claims 1, 5, and 10 are amended, and claims 11 and 12 are new. 
. 	
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive to overcome the two noted references. The examiner would note that applicants’ arguments regarding the ridges/valleys in claim 1 do overcome the species of Cai that was used before, but the examiner notes now to figure 9, where there is a built-in drip pan now with an inner and out ridge and valley formed there between, the noted cutout being the hole then within the ridge at 23. With regards to claim 5, the prior art discloses the ridges such that it holds the mat away from the metal surface, this does not prevent them from still being pliable to allow for changes in the surface and adopt to them, making them out of a pliable Teflon would not prevent them from keeping the mat off of the stove top and would still allow them a degree of flexibility while still doing so. The examiner notes the material of Cai is pliable/rolling and was used for the mat material in Allen, thus the mat of Allen is pliable/movable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752